Citation Nr: 1222516	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-17 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to service-connected bilateral hearing loss and tinnitus.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from February 1956 to April 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The issue of entitlement to service connection for headaches secondary to tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for any appropriate action.  


REMAND

Upon preliminary review of the evidence of record, the Board finds that the Veteran's service connection and increased rating claims require further development prior to reaching a decision.  

First, in his notice of disagreement, the Veteran indicated that he is being treated at the Boston VA Medical Center (VAMC) for his disabilities.  A review of the record, including the Veteran's Virtual VA electronic claims file, shows the most recent VA treatment notes of record are dated in the early to mid-2000s.  Thus, upon remand, a request should be made to associate any outstanding VAMC treatment records with the Veteran's claims files (in either electronic or paper format).  

Service Connection 

The Veteran initially contended that he has hypertension attributable to his period of active duty.  His service treatment records (STRs) show no elevated blood pressure readings or a hypertension diagnosis-despite the Veteran's contention that he was told he had hypertension prior to service separation.  Additionally, there is no clinical evidence showing treatment for hypertension within the first post-service year.  

In his May 2009 substantive appeal, the Veteran first raised the issue of secondary disability regarding his hypertension.  He contends that his constant tinnitus has caused headaches and increased his symptoms of hypertension over the years.  

Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550- 51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  The Veteran has not been apprised of the information and evidence necessary to substantiate his claim for service connection for a hypertension on a secondary basis, to include aggravation.  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 (2011), which pertains to secondary service connection, was amended to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), that addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.

Accordingly, upon remand, the Veteran should be notified of the information and evidence not of record that is necessary to substantiate his claim for service connection for hypertension on a secondary basis.  

Finally, because the Veteran is essentially arguing that his hypertension is secondary to or aggravated by his service-connected tinnitus, the Board finds that a VA examination is needed to resolve this question.

Increased Rating

The Veteran's most recent VA audiological examination was performed in August 2007.  In his May 2009 substantive appeal, the Veteran asserted his hearing has become significantly worse since that examination.  He also endorsed the current use of two hearing aids.  The Veteran's representative also requested that the Veteran be scheduled for a current VA examination in conjunction with his increased rating claim.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  This was not done by the examiner who performed the August 2007 examination.

Thus, the Veteran should be afforded a current VA examination to assess the severity of his service-connected bilateral hearing loss.  

TDIU

In the Veteran's May 2009 substantive appeal, he specifically related that he has been unable to work due to his hearing difficulty.  

According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507. 

In this case, the Veteran is claiming to be unemployable due to the disability at issue in this appeal (bilateral hearing loss).  Therefore, the Board has jurisdiction over the TDIU issue; however, the rating issues must be developed and decided before the TDIU issue is decided.  Moreover, additional development specific to the TDIU claim is also in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should send the Veteran a Veteran Claims Assistance Act (VCAA) notice that notifies him of the information and evidence not of record that is necessary to substantiate his claim for service connection for hypertension on a secondary basis, to include by aggravation, and the evidence necessary to establish a TDIU.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011).

2.  The RO or the AMC should obtain any outstanding private or VA treatment records related to the Veteran's claimed disabilities-including treatment records from the Boston VAMC as identified by the Veteran. 

3.  Then, the Veteran should be afforded a VA audiological evaluation by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss disability.

The claims folders should be made available to and reviewed by the examiner, and any indicated audiological studies should be performed.  

In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

4.  Schedule the Veteran for a VA examination by a physician with sufficient expertise to determine the nature and etiology of his hypertension.  The Veteran's claims folders must be made available to the examiner.  The examiner is to perform all necessary clinical testing, and render all appropriate diagnoses.

Based upon the review of the Veteran's pertinent history, the physician should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is etiologically related to his active service or was caused or permanently worsened by service-connected bilateral hearing loss and tinnitus.  The physician should respond in the affirmative or negative to this question.  

The rationale for all opinions expressed must be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issue on appeal-including the TDIU claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


